DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a spring unit including mechanical spring means having a spring direction and being located  between a first spring support and a second spring support, wherein a first actuation member is arranged for applying a pushing force to the first spring support and includes first pulling means arranged for applying a pulling force to the second spring support, and a second actuation member is arranged for applying a pushing force to the second spring support and includes a second pulling means arranged for applying a pulling force to the first spring support, wherein a movement of the first and second actuation members towards each other results in compression of the spring means, and a movement of the first and second actuation members away from each other results in compression of the spring means, as recited in Claim 1. 
Claims 13 and 15 include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833